

117 HR 3427 IH: To amend the Internal Revenue Code of 1986 to include expenses for certain nonathletic supplies in the above-the-line deduction for eligible educators, and to allow such deduction to interscholastic sports administrators and coaches.
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3427IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Mrs. Murphy of Florida (for herself and Mr. Rodney Davis of Illinois) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to include expenses for certain nonathletic supplies in the above-the-line deduction for eligible educators, and to allow such deduction to interscholastic sports administrators and coaches.1.Updates to above-the-line deduction for educators(a)In generalSection 62 of the Internal Revenue Code of 1986 is amended—(1)in subsection (a)(2)(D)—(A)in the header, by adding and other instructional school personnel at the end, (B)by striking (other than nonathletic supplies for courses of instruction in health or physical education), and(C)by striking in the classroom and inserting as part of instructional activity, and(2)in subsection (d)(1), by inserting interscholastic sports administrator or coach, after counselor,. (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020. 